Citation Nr: 0431216	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the appellant's claim of service connection for a 
right foot injury.  

 

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  





INTRODUCTION

The veteran had active service from May 1944 to June 1946.      

This matter comes before the Board on appeal from a rating 
decision dated June 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    


FINDING OF FACT

The evidence of record is essentially unchanged since the 
February 2003 Board decision.



CONCLUSION OF LAW

The evidence received since the February 2003 Board decision 
is not new and material, and the claim for service connection 
for a right foot injury is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1100, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Regarding the VCAA's notification requirement, the veteran 
was not provided with explicit notice as to the evidence 
necessary to substantiate his claim, as well as the 
applicable laws and regulations.  The RO issued to the 
appellant a letter detailing these matters in May 2003.  But 
this letter came one month before the June 2003 rating 
decision denying the appellant's claim.  Nevertheless, in 
light of the earlier disposition of the same issue in 
February 2003, any deficiency in notice was not prejudicial.  

Regarding the VCAA's assistance requirement, the RO did meet 
its duty.  The RO made satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains the veteran's available service 
medical records, private medical records, and VA treatment 
records.  The veteran was also afforded VA examinations from 
the date of his claim.  Furthermore, he was offered an 
opportunity to testify at a hearing, which he declined.    



Merits of the Claim for Service Connection:

I.  Background:

In several claims for compensation filed since 1946, the 
appellant has stated that he injured his right foot while 
serving in the Marine Corps in 1944.  

In the first rating decision to address this issue, dated 
July 1946, and in the latest, dated June 2003, the RO has 
pointed to the absence of evidence that the injury occurred 
while in service.  Both decisions, in addition to those 
addressing the issue in the interim, cite the absence of 
service medical records showing treatment for a foot injury.  
And rating authorities have pointed to a statement found on 
the appellant's 1946 separation evaluation record.  Under 
"spine and extremities,"  the examiner stated "[r]ight 
foot- full range of motion.  No points of tenderness or 
deformity at this time."  The only extremity noted under 
"extremities" is the appellant's right foot.    

In 1999, the appellant again attempted to reopen his foot 
disability claim.  In a December 1999 private medical 
examination, the results of which were submitted to the RO 
that month, a private physician stated that the appellant had 
marked cracking and popping noise in his right foot noted 
with flexion and extension over the metatarsal region.  This 
examiner paraphrased the appellant as saying that this area 
of his foot suffered a crack while on active duty.  The 
examiner recommended an MRI to assess the injury.  

After receipt of this evidence, VA requested from the 
appellant evidence of the MRI, but did not provide a VA-
administered MRI.  Ultimately, an MRI was not performed.  In 
April of 2000, the RO denied the appellant's claim to reopen.  

In May 2003, the appellant again attempted to reopen his 
claim for the foot disability.  In support he submitted 
medical evidence from a private physician who found that the 
appellant suffered from a foot disability.  Specifically, the 
physician stated that disability surrounds a right unilateral 
metatarsalgia of the 1st, 2nd, and 3rd metatarsals.  The 
physician further stated that his foot condition was 
accompanied by marked pronation of the right foot, pes 
planus, and extreme tenderness of the plantar surfaces of the 
medial foot.  Moreover, he stated that the condition was not 
improved with orthopedic appliances and/or shoes.  

This doctor further stated that the condition was chronic, 
and the prognosis was poor.  The physician closed by stating 
that it is at least as likely as not that the appellant's 
right foot condition may have occurred in, or had been 
aggravated by, his military service.

II.  Analysis:

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
As the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  

It is well settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a present 
disability -- the first prong of a successful claim of 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  "Disability" means "an impairment 
in earnings capacity resulting from such diseases and 
injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002)(citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)).

The Board finds that the appellant probably has demonstrated 
a present disability.  Throughout the years, his claim forms 
and statements associated with Form 9s have been consistent - 
he suffers pain in his right foot and a limitation in motion.  

To receive compensation for this injury, the appellant must 
also show that this present disability is related to his 
active service.  To establish service connection for a 
claimed disability, the evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service, or if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131.  
Such disease or injury may be presumed to have been incurred 
during service if it manifested itself to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Or, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required to establish service 
connection.  38 C.F.R. § 3.303(b).

Since 1946, the appellant claims he damaged his right foot 
while in Marine Corps basic training in 1944.  He stated that 
he received hospital treatment for this injury while in 
service.  He also has stated that this injury has caused him 
pain since its incurrence.  

The RO correctly notes that service medical records do not 
reflect treatment for such an injury.  And the RO correctly 
notes that the separation evaluation reported no right foot 
abnormality.   The key consideration, however, is that the 
April 2003 and the August 2003 letters from Dr. W.J.S. are 
virtually identical and reflect only a possible linkage to 
service ("may have occurred in, or been aggravated by his 
military service.")   These statements are not significantly 
different from pre-February 2003 opinions, and most 
significantly are of limited impact because of their 
vagueness     


ORDER

New and material evidence not having been submitted,  the 
claim for service connection for a right foot disorder 
remains denied.  

  



                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



